DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 13-17 in the reply filed on 20 December 2021 is acknowledged. Claims 1-12 and 18-20 have been withdrawn.
Claim Objections
Claim 17 is objected to because of the following informalities: “environmental data” in line 4 should read “the environmental data”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: force sensing element, strain sensing element, and environmental sensing element in claims 13, 14, and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The disclosure does not provide a specific structure for “force sensing element.” However, [0019] of the PGPUB recites that “one or more force sensing elements…may provide dynamic insole force/pressure detection.” As such, “force sensing element” is interpreted as any sensor that measures dynamic insole force/pressure.
The disclosure does not provide a specific structure for “strain sensing element.” However, [0019] of the PGPUB recites that “one or more strain sensing elements may be configured to detect and/or measure bending and/or flexing of the insole.” As such, “strain sensing element” is interpreted as a sensor that measures bending and/or flexing of an insole.
The disclosure does not provide support for a specific structure for “environmental sensing element.” However, [0015] of the PGPUB recites that “one or more environmental sensing elements may be configured to detect and/or measure environmental parameters including temperature and humidity.” As such, “environmental sensing element” is interpreted as a sensor that measures temperature and humidity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 14-17 are further rejected due to their dependency to claim 13.
Claim limitations “force sensing element,” “strain sensing element,” and “environmental sensing element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 13 recites a cushion layer. However claim 15 recites that the cushion layer is two layers. It is unclear if the cushion can be either a single layer or two layers. Examiner suggests to further clarify what the cushion layer is. For examination purposes, it is interpreted at the cushion layer is two layers.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giedwoyn et al. ‘584 (US Pub No. 2016/0067584 – cited by Applicant).
Regarding claim 13, Giedwoyn et al. ‘584 teaches an insole system (Fig. 3), comprising:
a cushion layer configured to contact a human foot within an article of footwear (Fig. 3 foot contacting member 133 and [0060], compressible sole member 138 and [0066]);
a sensing layer coupled to the cushion layer (Fig. 3 pressure sensor assembly 13 and [0063]), the sensing layer comprising a first sensing element and a second sensing element (Fig. 3 sensors 16 and [0063]), wherein the first sensing element and the second sensing element are one of: a force sensing element, a strain sensing element, or an environmental sensing element, wherein the first sensing element and the second sensing element are of a different type of sensing element ([0075]; “…the sensors 16 are force and/or pressure sensors for measuring pressure and/or force on the sole 130… Examples of such sensors include a capacitive pressure sensor or a strain gauge pressure sensor, among other examples.”); and
a communications interface (Fig. 3 port 14 and [0064]) configured to couple the sensing layer with a host controller (Fig. 3 module 22 and [0064]).
Regarding claim 14, Giedwoyn et al. ‘584 teaches wherein at least one of the first sensing element and the second sensing element are at least partially embedded in the cushion layer (Fig. 3 shows that sensor assembly 13 is embedded in compressible sole member 138.).
Regarding claim 15, Giedwoyn et al. ‘584 teaches wherein the cushion layer includes a top layer and a bottom layer (Fig. 3 foot contacting member 133 and [0060], compressible sole member 138 and [0066]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Giedwoyn et al. ‘584 in view of Yanev et al. ‘074 (US Pub No. 2012/0150074).
Regarding claim 16, Giedwoyn et al. ‘584 teaches one or more processors being configured to perform operations comprising:
detect a force on the sensing layer by at least one of the first sensing element or the second sensing element ([0064]; “Each sensor 16 is configured for detecting a pressure exerted by a user's foot on the sensor 16.”); and
measure at least one of a magnitude and a direction of the detected force (One of ordinary skill in the art would understand that the measured force from a force sensor is a magnitude.).
Giedwoyn et al. ‘584 teaches all of the elements of the current invention as mentioned above except for compute force sensing data parameters based on the measuring; determine an output function based on the force sensing data parameters; and send the output function for display in a graphical user interface.
Yanev et al. ‘074 teaches some exercise parameters may be determined based on the first output signal generated by force sensor 112 of force sensing node 102 ([0070]), which is interpreted at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more processors of Giedwoyn et al. ‘584 to include computing force sensing data parameters based on the measuring; determining an output function based on the force sensing data parameters; and sending the output function for display in a graphical user interface as Yanev et al. ‘074 teaches this will aid in displaying information relating to physical activity of the user ([0001]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Giedwoyn et al. ‘584 in view of Yanev et al. ‘074, as applied to claim 16, further in view of Sarrafzadeh et al. ‘501 (US Pub No. 2012/0323501).
Regarding claim 17, Giedwoyn et al. ‘584 teaches an additional sensor configured to receive environmental data ([0109]; “…additional sensors (not shown) may be provided to sense or provide data or information relating to a wide variety of different types of parameters, such as…temperature,…humidity...”).
Giedwoyn et al. ‘584 in view of Yanev et al. ‘074, as applied to claim 16, teaches all of the elements of the current invention as mentioned above except for wherein the one or more processors being configured to perform functions comprising: identify environmental data from the additional sensor; and adjust the output function based on the environmental data.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more processors of Giedwoyn et al. ‘584 in view of Yanev et al. ‘074, as applied to claim 16, to include identifying environmental data from the additional sensor; and adjusting the output function based on the environmental data as Sarrafzadeh et al. ‘501 teaches this will aid in removing any interference or noise from the measurements of the sensor array caused by environmental factors.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sharma et al. ‘571 (US Pub No. 2014/0266571), Ross et al. ‘501 (US Pub No. 2011/0214501), and Burroughs et al. ‘843 (US Pub No. 2013/0130843) teach a similar insole system as the claimed insole system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791